 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    INTEGON NATIONAL INSURANCE                        No. 2:20-cv-0274 JAM AC
      COMPANY, a corporation,
12
                         Plaintiff,
13                                                      ORDER
             v.
14
      VYACHESLAV GARBUZOV, et al.,
15
                         Defendants.
16

17

18          Plaintiff filed the above-entitled action. The matter was referred to a United States

19   Magistrate Judge pursuant to Local Rule 302(c)(19).

20          On April 21, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. Plaintiff has not filed objections

23   to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                       1
 1   Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed April 21, 2021, are adopted in full; and
 3         2. Plaintiff’s motions for default judgment, (ECF No. 22 and 23)are granted and the
 4            motion at ECF No. 18 is STRICKEN as duplicative.
 5

 6   DATED: June 28, 2021                        /s/ John A. Mendez
 7                                               THE HONORABLE JOHN A. MENDEZ
                                                 UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
